               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 LEONARD WAYNE TAYLOR,

                       Plaintiff,
                                                     Case No. 19-CV-1632-JPS-JPS
 v.

 KENOSHA COUNTY CLERK OF
 COURT, DAVID BETH, and                                               ORDER
 KENOSHA COUNTY JAIL,

                       Defendants.


        Plaintiff, Leonard Wayne Taylor, a prisoner proceeding pro se, filed

a complaint under 42 U.S.C. § 1983 alleging that the defendants violated his

constitutional rights when they held him at the Kenosha County Jail

(“KCJ”) for 45 days without reason. (Docket #1). The Court waived

payment of Plaintiff’s initial partial filing fee. (Docket #9). The Court

subsequently screened the complaint, noting that although Plaintiff had

alleged he was detained longer than he should have been, he failed to allege

that KCJ officials knew Plaintiff should have been released sooner and acted

with deliberate indifference to this fact. (Id. at 3). The Court ordered Plaintiff

to file an amended complaint by June 8, 2020, otherwise the case would be

dismissed for failure to state a claim and a “strike” would be issued. (Docket

#10).

        Plaintiff filed an amended complaint on June 1, 2020. (Docket #11).

Because the amended complaint largely reiterates the allegations from his

original complaint and provides no new relevant details, the Court will




  Case 2:19-cv-01632-JPS Filed 08/07/20 Page 1 of 4 Document 12
dismiss this case with prejudice for failure to state a claim. Plaintiff’s motion

to appoint counsel, (Docket #4), will be denied as moot.

       In the amended complaint, as in the original, Plaintiff reports that on

September 17, 2018, he accepted a plea agreement, in which he agreed to

plead guilty for the charges associated with the signature bond in exchange

for the dismissal of the charges associated with the cash bond (for which he

was being held). (Docket #11). Plaintiff expected to be released that day, but

was returned to KCJ for several more weeks. He was finally released on

November 1, 2018—a full 46 days after the cash bond charges were

dismissed.

       The Eighth Amendment provides that “[e]xcessive bail shall not be

required, nor excessive fines imposed, nor cruel and unusual punishments

inflicted.” U.S. Const. amen. VIII. “A plaintiff states a claim for an Eighth

Amendment violation if he is detained in jail for longer than he should have

been due to the deliberate indifference of corrections officials.” Childress v.

Walker, 787 F.3d 433, 439 (7th Cir. 2015). “It is not sufficient to allege that the

correctional officers should have recognized a risk; rather, they personally

must have perceived and ignored the risk.” Id.

       As this Court stated in the screening order (Docket #10 at 5), Plaintiff

must allege facts that the officials at KCJ knew that the Plaintiff should have

been released on the day of his plea agreement, and that the officials acted

with deliberate indifference to this fact. There are no facts in the amended

complaint that allege the required facts to state a claim. (Docket #11). The

only new information Plaintiff provided are the documents within the

exhibit to the amended complaint. (Docket #11-1). That exhibit contains: the

bail/bond form; the charge disposition report; the Wisconsin Consolidated

Court Automation Programs (“CCAP”) record on Plaintiff’s State court


                            Page 2 of 4
  Case 2:19-cv-01632-JPS Filed 08/07/20 Page 2 of 4 Document 12
cases 18-CF-100, 18-CF-238, 18-CF-630; a Kenosha County pre-trial facility

inmate    grievance/appeal     form    (“Inmate   Grievance       Form”);   an

inmate/detainee request; and a Kenosha County Sheriff’s Department

release form. (Id.) Of note, the Inmate Grievance Form states that the

Plaintiff “did not know his civil rights [were] violated on 9-17-18,” because

he was not released on his signature bond. (Docket #11-1 at 15). This

indicates that the Inmate Grievance Form was written after he was already

released, and therefore not a form that would have put the officials at KCJ

on notice that they should have released Plaintiff. Further, none of the

documents provide facts from which the Court can infer that specific

officials at KCJ knew that Plaintiff should have been released on the day of

the plea agreement and were deliberately indifferent to that fact. Therefore,

Plaintiff has failed to state a claim in his amended complaint upon which

relief can be granted. Because Plaintiff clearly failed to address the

deficiencies in his original complaint, the Court finds that additional

opportunity for amendment would be futile, Foman v. Davis, 371 U.S. 178,

182 (1962), and will therefore dismiss the case with prejudice.

       Accordingly,

       IT IS ORDERED that this action be and the same is hereby

DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1) for failure to state a claim;

       IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that a copy of this order be emailed to

DLSFedOrdersEastCL@doj.state.wi.us; and

       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint

counsel (Docket #4) be and the same is hereby DENIED as moot.


                            Page 3 of 4
  Case 2:19-cv-01632-JPS Filed 08/07/20 Page 3 of 4 Document 12
    The Clerk of the Court is directed to enter judgment accordingly.

    Dated at Milwaukee, Wisconsin, this 7th day of August, 2020.

                               BY THE COURT:



                               ____________________________________
                               J. P. Stadtmueller
                               U.S. District Judge




                          Page 4 of 4
Case 2:19-cv-01632-JPS Filed 08/07/20 Page 4 of 4 Document 12
